Citation Nr: 0104451	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-24 121	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision of June 13, 2000, which 
denied entitlement to service connection for a gynecological 
disability, claimed as hysterectomy, bilateral salpingo-
oophorectomy, monthly menstrual complications, loss of sexual 
stimulation, childbirth complications, multiple cysts, and 
fibroid tumors; and denied entitlement to service connection 
for a low back disability, characterized as bulging discs at 
L4-5 and L5-S1.  


REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 until 
March 1975.  



FINDINGS OF FACT

1.  In a June 13, 2000 decision, the Board denied entitlement 
to service connection for a gynecological disability, claimed 
as hysterectomy, bilateral salpingo-oophorectomy, monthly 
menstrual complications, loss of sexual stimulation, 
childbirth complications, multiple cysts, and fibroid tumors 
on the basis that the claim was not well grounded.  The Board 
also denied entitlement to service connection for a low back 
disability, characterized as bulging discs at L4-5 and L5-S1 
on the basis that the claim was not well grounded.

2.  In November 2000, the Board received from the veteran a 
motion for revision of the June 13, 2000 Board decision based 
on clear and unmistakable error.  

3.  In January 2001, the Department of Veterans Affairs 
Office of General Counsel issued opinion number 3-2001, which 
states that vacation of a prior Board decision that is 
readjudicated under section 7(b) of the Veterans Claims 
Assistance Act is not required because the decision will be 
treated as if it has no effect.  

4.  In February 2001, the Board remanded the issues of 
entitlement to service connection for a gynecological 
condition and for a low back condition characterized as 
bulging disc at L4-5 and L5-S1 to the Department of Veterans 
Affairs Regional Office for readjudication pursuant to the 
Veterans Claims Assistance Act of 2000.  



CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the veteran's motion 
for revision of a prior decision based on clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
2000); VAOPGCPREC 3-2001 (January 22, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable regulations provide that all final Board 
decisions are subject to revision on the basis of clear and 
unmistakable error except for those decisions which have been 
appealed to and decided by the United States Court of Appeals 
for Veterans Claims (hereinafter, " the Court"), and 
decisions on issues which have been subsequently decided by 
the Court.  See 38 C.F.R. § 20.1400 (2000).  

In a June 13, 2000 decision, the Board denied entitlement to 
service connection for a gynecological disability, claimed as 
hysterectomy, bilateral salpingo-oophorectomy, monthly 
menstrual complications, loss of sexual stimulation, 
childbirth complications, multiple cysts, and fibroid tumors 
on the basis that the claim was not well grounded.  The Board 
also denied entitlement to service connection for a low back 
disability, characterized as bulging discs at L4-5 and L5-S1 
on the basis that the claim was not well grounded.  In 
November 2000, the Board received from the veteran 
allegations of clear and unmistakable error in regard to the 
June 13, 2000 decision.

The law applicable to the veteran's claims addressed in the 
June 13, 2000 Board decision has recently changed in light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U. S. Vet 
App. Nov. 6, 2000) (per curiam order), which held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In January 2001, the VA Office of General Counsel issued an 
opinion addressing claim readjudication under the Veterans 
Claims Assistance Act of 2000.  In that opinion, the General 
Counsel stated that when a prior Board opinion is 
readjudicated under section 7(b) of the Veterans Claims 
Assistance Act, vacation of the prior Board decision is not 
required.  The General Counsel opined that it appeared 
unnecessary for the Board to vacate its decision on every 
case to be readjudicated under section 7(b).  As a practical 
matter, the decision will be treated as if it has no effect.  
The General Counsel further advised the agency of original 
jurisdiction to note the fact that a superior tribunal had 
also denied the claim and cite section 7(b) of the Veterans 
Claims Assistance Act as authority for deciding the claim 
again, "as if the denial or dismissal had not been made," 
regardless of the decision of the superior tribunal.  See 
VAOPGCPREC 3-2001.  

In a separate decision dated in February 2001, the Board has 
remanded the issues of entitlement to service connection for 
a gynecological disability, claimed as hysterectomy, 
bilateral salpingo-oophorectomy, monthly menstrual 
complications, loss of sexual stimulation, childbirth 
complications, multiple cysts, and fibroid tumors; and 
entitlement to service connection for a low back disability, 
characterized as bulging discs at L4-5 and L5-S1 to the 
agency of original jurisdiction for readjudication pursuant 
to the Veterans Claims Assistance Act.  Thus, the June 13, 
2000 Board decision will be treated as if it has no effect.  
Consequently, there is no final decision for the Board to 
review on the basis of clear and unmistakable error.  Under 
such circumstances, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.



ORDER

The motion alleging clear and unmistakable error in the 
Board's June 13, 2000 decision is dismissed.  



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 



